Citation Nr: 0209780	
Decision Date: 08/13/02    Archive Date: 08/21/02

DOCKET NO.  97-33 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for tinnitus, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney 
at Law


ATTORNEY FOR THE BOARD

M. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from September 1957 to 
March 1958.

This case first came before the Board of Veterans' Appeals 
(Board) from a July 1997 rating decision, in which the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) assigned a separate 10 
percent rating for tinnitus; previously, a disability 
characterized as bilateral defective hearing with acoustic 
trauma had been rated as 10 percent disabling.  (A separate 
10 percent rating was also assigned at that time for 
bilateral hearing loss.)  

In March 1999, the Board denied the veteran's request for an 
increased rating for tinnitus.  He thereafter appealed that 
determination to the United States Court of Appeals for 
Veterans Claims (Court), which, by means of an Order issued 
in May 2000, vacated the Board's March 1999 decision, and 
remanded the case to the Board for further review.  The 
Board, in November 2000, remanded the case to the RO for 
additional development of the record.  The case is again 
before the Board for appellate review.  It is also noted that 
the veteran has made comments that may be construed as a 
claim for service connection for emotional problems due to 
the hearing loss and tinnitus.  This matter is not in 
appellate status and is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by VA; 
all matters pertinent to the Veterans Claims Assistance Act 
of 2000 (VCAA) have been satisfactorily addressed.

2.  Tinnitus is manifested by constant noise in his ears.

3.  The veteran's service-connected tinnitus is not shown to 
have required extensive treatment or to have caused marked 
interference with employment.

CONCLUSION OF LAW

Tinnitus is not more than 10 percent disabling under 
applicable regulatory criteria.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 3.321(b)(1), Part 4, §§ 4.1, 4.2, 4.7, 
4.87, Diagnostic Code 6260 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and superseded the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curium 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also included 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.

The VCAA is applicable to all claims filed on or after the 
date of enactment (November 9, 2000), or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, although 
the RO did not have the benefit of the explicit provisions of 
the VCAA at the time of the decision that is the subject of 
this appeal, the Board nonetheless finds that VA's duties 
have been fulfilled.

First, VA has a duty to notify the appellant and (if one has 
been appointed) his or her representative, of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West Supp. 2002).  With regard to 
the instant case, the information and evidence needed is that 
which would demonstrate that an increased rating can be 
assigned for tinnitus.  Such action was accomplished by means 
of the July 1997 rating decision, by the Statement of the 
Case and Supplemental Statement of the Case issued 
thereafter, and by the Board's November 2000 remand.  These 
documents informed the veteran of the relevant criteria, and 
evidence needed, by which an increased rating could be 
granted.  He was also notified of the information needed 
through letters from VA seeking additional evidence.  In view 
of these actions by VA, the Board finds that VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed; the discussions in these 
various documents apprised him of the information and 
evidence needed to substantiate his claim and complied with 
VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West Supp. 2002).  Such action has been 
accomplished, as noted above, by the Board remand and by the 
letters sent to the appellant.  The Board concludes that all 
pertinent evidence has been obtained, and that no further 
development of the case is warranted.  VA has satisfied its 
duties to notify and assist the appellant in this case.  The 
case is accordingly ready for review by the Board without 
prejudice to the appellant.  Bernard v. Brown, supra.

II.  Increased Rating for Tinnitus 

Service connection for a disability characterized as 
tinnitus, aurium, with perceptive deafness, was granted by 
the New York, New York, RO in August 1958.  In July 1997, the 
Winston-Salem RO determined that this disability, which had 
been rated as 10 percent disabling, could be divided into 
separate evaluations for hearing loss and tinnitus; each was 
assigned a 10 percent rating.  The veteran thereafter 
indicated disagreement with the award of that 10 percent 
rating for tinnitus, and this appeal ensued.

The severity of service-connected disability is determined by 
a schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries.  The ratings 
shall be based, as far as practicable, upon the average 
impairments of earning capacity resulting from such injuries 
in civilian occupations.  38 U.S.C.A. § 1155 (West 1991).  
Under Diagnostic Code 6260, by which the severity of tinnitus 
is evaluated, 10 percent is the maximum rating that can be 
assigned.  A separate rating evaluation for tinnitus may be 
combined with an evaluation under Diagnostic Codes 6100 
(hearing loss).  As previously noted, a separate 40 percent 
rating is in effect for bilateral hearing loss.  See 
38 C.F.R. § 4.14 (2001).  The report of an examination 
conducted in August 2001 on behalf of VA indicates a 
diagnosis of moderate to severe sensorineural hearing loss 
with tinnitus.  As the 10 percent rating is the maximum 
rating allowable for tinnitus under Diagnostic Code 6260 and 
there is no other code which would apply, the question for 
consideration is really whether an extraschedular rating 
would be warranted.  Pursuant to 38 C.F.R. § 3.321(b)(1) 
(2001), the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, has the authority to award 
an extraschedular evaluation (that is, a rating above that 
permitted by the rating schedule) in exceptional cases where 
the schedular evaluations are found to be inadequate.  The 
regulation specifies that "the governing norm in these cases 
is:  A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."

The medical record is devoid of evidence indicating that the 
veteran has been hospitalized for treatment of his tinnitus, 
nor has he contended that he has been.  The question that 
must be resolved, therefore, is whether his tinnitus causes 
marked interference with his employment.

In support of that contention, the veteran submitted 
statements from him and his wife, to the effect that the 
impairment resulting from his tinnitus has significantly 
impacted his choices of employment, and critically impaired 
his ability to communicate with people.  Likewise, the report 
of an examination conducted in August 2001 on behalf of VA 
indicates an opinion by the examiner, in response to the 
question of whether the veteran's tinnitus presents an 
unusual or exceptional disability picture, that "this 
condition gives him severe disability because of the 
continuation of the tinnitus."  In response to the question 
of what effect the veteran's tinnitus should be expected to 
have on his employment, the examiner stated that "based on 
medical record and review and examination, the tinnitus 
coupled with the hearing loss is more likely than not to make 
it difficult for [the] veteran to find employment."

The medical evidence, however, does not show that the veteran 
has sought medical treatment for tinnitus, such that it could 
be shown that the need for such treatment on a regular or 
repeated basis interferes with employment.  VA outpatient 
records dated in 2001 do not indicate that he was accorded 
treatment for tinnitus, nor is any such treatment referenced 
by history on the report of the August 2001 examination.  In 
addition, it must be pointed out that the examiner in August 
2001, while indicating that there was impairment that 
resulted in employment problems, also indicated that this 
impairment was not solely attributable to tinnitus, but to 
"tinnitus coupled with the hearing loss."  (It is noted that 
the veteran's hearing loss is currently rated as 40 percent 
disabling.)  

The Board acknowledges that the veteran's tinnitus is 
productive of impairment, as reflected by the statements 
furnished by him and his wife.  In reviewing these 
statements, it is noted that the veteran has primarily been 
involved in the restaurant business operating his own 
business from 1972 until 1998.  In the statements received in 
January 2002, reference was made to the fact that he worked 
mainly in the kitchen because his difficulty hearing and the 
constant ringing in his ears made communicating with others 
difficult and frustrating.  While this may very well be true, 
there is no showing that the veteran has lost time from work 
or sustained a loss of earning power above that contemplated 
by the schedular ratings.  The ratings for tinnitus and 
particularly hearing loss contemplate significant industrial 
impairment.  It is to be noted that when the veteran got out 
of the restaurant business in 1998, it was only after 
undergoing heart surgery.  Currently he works part time for a 
car rental agency on those days when he feels up to it.  This 
does not tend to implicate the tinnitus in his reduced 
ability to work.  In sum, it is readily apparent that the 
tinnitus, in and of itself, is productive of marked 
interference with employment.  The preponderance of the 
evidence is against a finding that the veteran's tinnitus is 
of such an exceptional nature as to warrant referral to the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service for extraschedular consideration.


ORDER

An increased rating for tinnitus is denied.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

